996 F.2d 1227
1994 A.M.C. 1216
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eduardo SAROZA, Plaintiff-Appellant,v.ROYAL CARIBBEAN CORP;  Royal Caribbean Cruise Line;  AdmiralCruise Lines;  Royal Caribbean Cruises, Ltd.,Defendants-Appellees.Eduardo SAROZA, Plaintiff-Appellant,v.ROYAL CARIBBEAN CORP;  Royal Caribbean Cruises, Ltd.;  RoyalCaribbean Cruise Line;  Admiral Cruise Lines,Defendants-Appellees.
Nos. 91-56368, 91-56451.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 5, 1993.Decided June 14, 1993.

Before:  WALLACE, Chief Judge;  O'SCANNLAIN and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
For the reasons set forth in the district court's order of October 17, 1991, we affirm the dismissal of Saroza's suit for forum non conveniens.


3
Saroza's arguments with regard to the law of the flag (see Opening Brief at 11, Reply Brief at 12) and the signing of ship's articles (see Opening Brief at 11, Reply Brief at 6-7) were not raised in the district court, and we therefore deem them waived.


4
The facts Saroza sought to establish through additional discovery (see Opening Brief at 8-9) could not have affected the district court's choice of law analysis, and there was thus no abuse of discretion in denying his discovery request.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3